TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-13-00103-CR


                                  Ray M. Miranda, Appellant

                                                  v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to delete the cumulation order. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-13-00182-CR


                                  Ray M. Miranda, Appellant

                                                  v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to delete the cumulation order. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-13-00183-CR


                                  Ray M. Miranda, Appellant

                                                  v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to delete the cumulation order. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-13-00184-CR


                                  Ray M. Miranda, Appellant

                                                  v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to delete the cumulation order. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2014



                                      NO. 03-13-00185-CR


                                  Ray M. Miranda, Appellant

                                                  v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to delete the cumulation order. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.